Name: Commission Decision No 2751/82/ECSC of 6 October 1982 amending Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry2
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-10-15

 Avis juridique important|31982S2751Commission Decision No 2751/82/ECSC of 6 October 1982 amending Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry2 Official Journal L 291 , 15/10/1982 P. 0008 - 0009*****COMMISSION DECISION No 2751/82/ECSC of 6 October 1982 amending Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 18 (1) thereof, Whereas: 1. (a) For the second and third quarters of 1982, the Commission has been obliged to take note that the application of high abatement rates for category V would cause exceptional difficulties for certain small and medium size undertakings whose production consists almost entirely of categories IV, V and VI, and of which a substantial proportion is reinforcing bar. On these grounds, the Commission allowed, through Decisions No 553/82/ECSC (2) and No 1698/82/ECSC (3), a reduction of five percentage points in the abatement rates in favour of these enterprises, given that the undertakings concerned were not able to fulfill completely the conditions for eligibility for application of Article 14 of Decisions No 1831/81/ECSC (4) and No 1696/82/ECSC. (b) The market situation for reinforcing bars has slightly improved in that prices have risen slightly. In contrast demand remains so poor that the very high abatement rates fixed for the third quarter have also had to be maintained in the fourth quarter by Commission Decision No 2585/82/ECSC (5). Simultaneously demand for flat products has slightly diminished and the abatement rates for these products have had to be increased considerably by the same Decision. This development has weakened the position of the larger undertakings, which produce flat products as well as category V products. (c) The position described above will lead to exceptional difficulties for certain small and medium size undertakings owing to the imposition of these quotas. However, on account of the amendments granted in previous quarters, it can no longer be claimed that the quota system will cause exceptional difficulties vis-Ã -vis competitor undertakings, for all the undertakings which have to date enjoyed the reduced rate. For this reason it will be necessary to arrange a study case by case, in accordance with the procedure provided for in Article 14 of Decision No 1696/82/ECSC. This Article must be adapted solely to include cases where the abatement rate exceeds 40 % for category V. (d) The need to fix exceptionally high abatement rates for certain products constitutes a major change in the steel market and entails difficulties in applying Article 14, where small and medium size producers of reinforcing bars are concerned. There are therefore grounds under the provisions of Article 18 (1) of Decision No 1696/82/ECSC for making an appropriate amendment to the said Article 14. 2. The application of Decision No 1696/82/ECSC has also given rise to unforeseen difficulties within the meaning of Article 18 (1) in the following two cases: (a) The production of undertakings in certain months of 1981, used for the calculation of the second amount in Article 7 (2) to establish the annual reference production for category IV, have been in some cases affected by plant stoppages owing to the commissioning of new plant. As a result there are grounds for amending the method of calculation of the said second amount and for providing in all these cases an additional method for replacing the production figures for the months concerned. (b) In order to alleviate the exceptional difficulties of the Greek undertakings mentioned in Article 16, it is possible that a special amendment of the reference quantities will be necessary. As a result and as in the case of Article 14, there are grounds for providing that the necessary amendments may be applied to the reference quantities as well as the reference production, HAS ADOPTED THIS DECISION: Article 1 Decision No 1696/82/ECSC is hereby amended as follows: 1. The third subparagraph of Article 7 (2) is replaced by the following: 'If, during a quarter the production of an undertaking has been affected by a case of force majeure, or by a strike of at least four consecutive weeks duration, or by the stoppage of its works arising from the commissioning of new plant of at least the same duration, production in the most affected months may be replaced by the average monthly production in the other months of the third and fourth quarters of 1981, or, failing this, by a sixth of the first amount calculated in accordance with paragraph 1.' 2. The following third indent is added to Article 14: 'or, - in the case of category V: - total production of the products listed in Article 1 did not exceed 700 000 tonnes in 1981, and - production of categories IV, V and VI comprises at least 90 % of the total production of the undertaking in 1981, and - production of category V represents at least 30 % of the production of categories IV, V and VI in 1981, and - the abatement rate for category V exceeds 40 %.' 3. In Article 16, the words 'and/or reference quantity' are inserted after the words 'reference production'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 191, 1. 7. 1982, p. 1. (2) OJ No L 65, 9. 3. 1982, p. 6. (3) OJ No L 191, 1. 7. 1982, p. 43. (4) OJ No L 180, 1. 7. 1981, p. 1. (5) OJ No L 275, 25. 9. 1982, p. 21.